PER CURIAM.
Because the administrative orders of the chief judge, which assigned the respondent county court judge to preside over specified circuit court proceedings designated as “A.F.D.C., U.R.E.S.A. and uncontested paternity” cases, manifestly did not include Dade County Circuit Court Case No. 77-42100 FC 02, the respondent lacks jurisdiction further to consider that cause, and is prohibited from doing so.1 25 Fla.Jur. Prohibition §§ 18,40 (1959); see, Martinez v. Demers, 410 So.2d 5 (Fla. 2d DCA 1981). We are certain that it will not be necessary to issue a formal judgment in prohibition.
Prohibition granted.

. This action of course is without prejudice to any proceedings before the appropriate circuit court judge or a master designated by that court.